Filed  10/03/18
  0063-1M-EPIEXX-00130510-438011                                Case 13-15129                                                                Doc 88
                                   UNITED STATES BANKRUPTCY COURT
                                                       EASTERN DISTRICT OF CALIFORNIA


  In re: BENITO DIAZ                                                                                       Case No.: 13-15129-A-13F
         ROSA GARCIA
                Debtor(s)

                        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
  Michael H. Meyer, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant to 11
  U.S.C. Section 1302(b)(1). The trustee declares as follows:

  1) The case was filed on 07/26/2013.
  2) The plan was confirmed on 03/03/2014.
  3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on NA.
  4) The trustee filed action to remedy default by the debtor in performance under the plan on NA.
  5) The case was completed on 07/20/2018.
  6) Number of months from filing or conversion to last payment: 60.
  7) Number of months case was pending: 62.
  8) Total value of assets abandoned by court order: NA.
  9) Total value of assets exempted: 92,725.00.
  10) Amount of unsecured claims discharged without full payment: 112,124.45.
  11) All checks distributed by the trustee relating to this case have cleared the bank.

    Receipts:
           Total paid by or on behalf of the debtor:          $105,910.00
           Less amount refunded to debtor:                       $750.00
    NET RECEIPTS:                                                                $105,160.00

    Expenses of Administration:
           Attorney's Fees Paid Through The Plan:                                     $.00
           Court Costs:                                                               $.00
           Trustee Expenses and Compensation:                                    $6,009.37
           Other:                                                                     $.00
    TOTAL EXPENSES OF ADMINISTRATION:                                                                $6,009.37

    Attorney fees paid and disclosed by debtor:               $4,000.00




    Scheduled Creditors:
   Creditor                                                      Claim            Claim              Claim        Principal           Interest
   Name                                         Class            Scheduled        Asserted           Allowed      Paid                Paid
   BANK OF AMERICA                              Secured             6,000.00       6,004.03          6,004.03      6,004.03             703.47
   BANK OF AMERICA                              Unsecured           7,000.00             NA               NA             .00                 .00
   BANK OF AMERICA NA                           Secured           28,000.00       20,562.52       20,562.52              .00                 .00
   BANK OF AMERICA NA                           Secured                     NA       425.00           425.00             .00                 .00
   BANK OF AMERICA NA                           Secured           54,000.00       50,201.45       50,201.45              .00                 .00
   CAP 1/DAMARK INTERNATIONAL                   Unsecured            300.00              NA               NA             .00                 .00
   ELEODORO GARCIA                              Unsecured                   NA           NA               NA             .00                 .00
   IPFS CORPORATION                             Unsecured           2,600.00             NA               NA             .00                 .00
   JAZMIN GARCIA                                Unsecured                   NA           NA               NA             .00                 .00
   PACIFIC BELL TELEPHONE COMPANY               Unsecured            400.00          476.28           476.28          62.40                  .00
   PITE DUNCAN LLP                              Other                       NA           .00              .00            .00                 .00
   PITE DUNCAN LLP                              Other                       NA           .00              .00            .00                 .00
   POLK PROBER & RAPHAEL                        Other                       NA           .00              .00            .00                 .00
  Page 1 of 2                                                                                                     UST Form 101-13-FR-S (9/1/2009)
Filed  10/03/18
  0063-1M-EPIEXX-00130510-438011                               Case 13-15129                                                                   Doc 88
                                   UNITED STATES BANKRUPTCY COURT
                                                  EASTERN DISTRICT OF CALIFORNIA


  In re: BENITO DIAZ                                                                                        Case No.: 13-15129-A-13F
         ROSA GARCIA
                Debtor(s)

                        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
    Scheduled Creditors:
   Creditor                                                     Claim                Claim           Claim          Principal           Interest
   Name                                      Class              Scheduled            Asserted        Allowed        Paid                Paid
   POLK PROBER & RAPHAEL                     Other                      NA                 .00              .00            .00                 .00
   POLK PROBER & RAPHAEL                     Other                      NA                 .00              .00            .00                 .00
   PRA RECEIVABLES MANAGEMENT LLC Unsecured                        3,300.00           3,219.09       3,219.09          421.77                  .00
   THD/CBNA                                  Unsecured             4,000.00                NA               NA             .00                 .00
   THE BANK OF NEW YORK MELLON               Unsecured            34,000.00          33,791.40      33,791.40        4,427.48                  .00
   US BANK NA                                Unsecured            25,000.00          23,178.46      23,178.46        3,036.93                  .00
   WELLS FARGO BANK NA                       Secured            123,000.00          122,369.44      70,000.00       70,000.00           7,632.91
   WELLS FARGO BANK NA                       Unsecured                  NA           52,369.44      52,369.44        6,861.64                  .00

    Summary of Disbursements to Creditors:                                                           Claim          Principal           Interest
                                                                                                     Allowed        Paid                Paid
    Secured Payments:
        Mortgage Ongoing:                                                                          146,768.00       76,004.03           8,336.38
        Mortgage Arrearage:                                                                               .00             .00                .00
        Debt Secured by Vehicle:                                                                          .00             .00                .00
        All Other Secured:                                                                             425.00             .00                .00
    TOTAL SECURED:                                                                                 147,193.00       76,004.03           8,336.38

    Priority Unsecured Payments:
        Domestic Support Arrearage:                                                                         .00            .00                 .00
        Domestic Support Ongoing:                                                                           .00            .00                 .00
        All Other Priority:                                                                                 .00            .00                 .00
    TOTAL PRIORITY:                                                                                         .00            .00                 .00

    GENERAL UNSECURED PAYMENTS:                                                                    113,034.67       14,810.22                  .00

    Disbursements:
           Expenses of Administration:                                                              $6,009.37
           Disbursements to Creditors:                                                             $99,150.63
    TOTAL DISBURSEMENTS:                                                                                                           $105,160.00

      12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
      foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
      The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                     Date:   09/29/2018                                       By:     /s/Michael H. Meyer
                                                                                      Standing Chapter 13 Trustee
              STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
              exemption 5 C.F.R. Section 1320.4(a)(2) applies.




  Page 2 of 2                                                                                                       UST Form 101-13-FR-S (9/1/2009)
